EXHIBIT 10.1
 
STOCK OPTION AGREEMENT
 
This Stock Option Agreement (the “Agreement”) is entered into as of June 2, 2011
by and between Pyramid Oil Company, a California corporation (“Pyramid Oil”),
and John E. Turco (the “Option Holder”).
 
RECITALS
 
A.           Pyramid Oil’s Board of Directors (the “Board”) has adopted the 2006
Equity Incentive Plan (the “Plan”), and Pyramid Oil’s shareholders have approved
the Plan.  The Option Holder has had an opportunity to review the Plan.
 
B.           The Option Holder is a non-employee director of Pyramid Oil.  On
June 2, 2011, the Board approved the grant of a stock option to the Option
Holder upon the terms set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Pyramid Oil and the Option Holder hereby agree as follows:
 
1.           Option Grant and Exercise Price.
 
(a)           Pyramid Oil hereby grants to the Option Holder the right and
option (the “Option”) to purchase, on the terms set forth in this Agreement and
in the Plan, Five Thousand (5,000) shares of Pyramid Oil’s common stock, no par
value (“Common Stock”), at an exercise price of Five Dollars and Forty Cents
($5.40) per share.  The Option exercise price is equal to or greater than the
closing price of the Common Stock on the Option grant date of June 2, 2011, as
reported by the NYSE Amex Equities.
 
(b)           The Option is not intended by Pyramid Oil and the Option Holder to
be an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.
 
2.           Vesting and Term of the Option.
 
(a)           The Option is fully vested and exercisable as of June 2,
2011.  Subject to earlier termination as provided in Section 2(b) of this
Agreement, the Option shall remain exercisable to and including June 1,
2016.  The Option shall not be exercisable after June 1, 2016.
 
(b)           If the Option Holder’s service as a director of Pyramid Oil
terminates for any reason, the Option shall remain exercisable until the first
to occur of (1) the ninetieth day after the date of the termination of the
Option Holder’s service as a director or (2) June 1, 2016.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Manner of Exercising the Option.  The Option Holder may exercise
the vested portion of the Option, in whole or in part, at any time on or before
the date of the expiration of the Option specified above in Section 2, provided
that a partial exercise of the Option may not be for fewer than one thousand
shares of Common Stock unless fewer than one thousand shares subject to the
vested portion of the Option remain unexercised, in which event the entire
remaining vested portion of the Option must be exercised at one time.  The
Option shall not be exercisable with respect to a fraction of a share of Common
Stock.  In order to exercise any portion of the Option, the Option Holder must
deliver to Pyramid Oil’s Chief Executive Officer a written notice of exercise in
the form of the notice attached to this Agreement.  Pyramid Oil shall not issue
any shares of Common Stock following the exercise of the Option until full
payment of the exercise price has been made.
 
4.           Payment of the Option Exercise Price.  The Option Holder shall pay
the Option exercise price by either of the following methods:
 
(a)           By a personal check payable to the order of Pyramid Oil; or
 
(b)           By delivery of irrevocable instructions to a broker (1) to sell a
number of shares of Common Stock issuable upon exercise of the Option in an
amount sufficient to pay the Option exercise price and (2) to promptly deliver
cash from that sale to Pyramid Oil in full payment of the Option exercise price,
provided that the Option Holder shall deliver to Pyramid Oil a copy of such
instructions to the broker.
 
5.           Delivery of a Stock Certificate to the Option Holder.   Promptly
after the Option Holder’s exercise of the Option and full payment of the Option
exercise price, Pyramid Oil shall deliver to the Option Holder (a) a stock
certificate evidencing the shares of Common Stock acquired by the Option Holder
or (b) if approved by Pyramid Oil after a request is made by the Option Holder,
Pyramid Oil shall deliver the shares of Common Stock by book or electronic entry
to an account specified by the Option Holder.
 
6.           Transferability of the Option.  The Option Holder is not entitled
to assign or otherwise transfer the Option, either voluntarily or by operation
of law, other than by will or the laws of descent and distribution, and the
Option shall be exercisable during the Option Holder’s lifetime only by the
Option Holder or by the Option Holder’s legal guardian or
representative.  Following the death of the Option Holder, the Option shall be
exercisable during the Option term described above in Section 2 by the Option
Holder’s legal representative or by the beneficiaries of the Option designated
under the Option Holder’s will or trust or the laws of descent and distribution.
 
7.           Securities Law Compliance.  No shares of Common Stock shall be
issued or delivered upon exercise of the Option unless and until the Board
determines that the exercise of the Option and the issuance and delivery of
shares of Common Stock upon the exercise of the Option will comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, applicable state securities laws and the requirements of the
Nasdaq Stock Market.
 
8.           Incorporation by Reference of the Plan.  The Plan and all of its
terms, as amended from time to time, are incorporated by reference into this
Agreement.  The Option Holder acknowledges that he or she has received and
reviewed a copy of the Plan.  This Agreement is not a complete restatement of
all of the terms of the Plan.  Pyramid Oil and the Option Holder agree to be
bound by the Plan, as amended from time to time, and agree that the terms of the
Plan shall govern if and to the extent that there are any inconsistencies
between the Plan and this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           Option Holder’s Representations and Warranties.  In connection with
the receipt of the Option pursuant to this Agreement and in contemplation of the
Option Holder’s purchase of shares of Common Stock upon exercise of the Option,
the Option Holder hereby agrees, represents and warrants as follows; provided
that all of the following agreements, representations and warranties shall be
deemed to have been given again by the Option Holder as of the date that he
exercises the Option:
 
(a)           Access to Information.  The Option Holder has had a sufficient
opportunity to review (1) the Plan and (2) all annual and periodic reports and
proxy statements that Pyramid Oil has filed with the Securities and Exchange
Commission (the “SEC”) during the preceding twelve months.  Neither Pyramid Oil
nor any of its officers, directors, employees or other agents has made any
representation or recommendation to the Option Holder about the advisability of
the Option Holder’s purchase of the shares of Common Stock that are subject to
the Option.
 
(b)           Ability to Bear Investment Risk.  The Option Holder is aware that
any purchase of stock involves an element of risk.  The Option Holder can afford
to bear the risks of an investment in Pyramid Oil.  The Option Holder has
sufficient knowledge and experience in financial and investment matters to
enable him to evaluate the merits and risks of the proposed purchase of the
shares of Common Stock subject to the Option and to make an informed investment
decision.
 
(c)           Resale Restrictions.  The Option Holder understands that (1)
neither the SEC nor any state or other regulatory authority has made any
recommendation or finding concerning the value of the shares of Common Stock
subject to the Option, and (2) the shares may be offered, sold or otherwise
transferred by the Option Holder only if the transaction is registered and
qualified under the applicable provisions of federal and state securities laws
or if exemptions from registration and qualification are available.  The Option
Holder agrees not to sell, pledge or otherwise transfer any of the shares of
Common Stock acquired upon exercise of the Option except in full compliance with
(x) all applicable federal and state securities laws, rules and regulations and
(y) Pyramid Oil’s insider trading policy.
 
(d)           No Right to Continue to Serve as a Director.  The Option Holder
understands that nothing in the Plan or this Agreement gives the Option Holder a
right to continue to serve as a director of Pyramid Oil.
 
10.           Miscellaneous Provisions.
 
(a)           Further Instruments.  Pyramid Oil and the Option Holder agree to
execute all further instruments and to take all further actions as may be
reasonably necessary to carry out the terms of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Provisions Subject to Applicable Law.  If any provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force and effect without being impaired or invalidated in any way and shall be
construed in accordance with the purposes and intent of this Agreement.
 
(c)           Complete Agreement.  This Agreement and the Plan constitute the
complete and exclusive agreement between Pyramid Oil and the Option Holder with
respect to the subject matter of this Agreement and replace and supersede any
and all other prior written and oral agreements or statements by the parties
relating to the subject matter of this Agreement.
 
(d)           Successors and Assigns.  Subject to the provisions of this
Agreement and the Plan relating to the transferability of the Option and the
shares of Common Stock acquired upon exercise of the Option, this Agreement
shall be binding upon and inure to the benefit of Pyramid Oil and the Option
Holder and their respective successors and assigns.  Whenever appropriate in
this Agreement, references to Pyramid Oil or the Option Holder shall be deemed
to refer to such person’s legal representative, estate or other transferees,
successors or assigns, as applicable.
 
(e)           Notices.  Any notice required or permitted to be given to Pyramid
Oil or the Option Holder must be in writing and shall be deemed to have been
duly given (1) when delivered in person, (2) when sent by facsimile transmission
(provided confirmation of facsimile transmission is obtained), (3) on the second
business day after dispatch by United States registered or certified mail
(postage prepaid and return receipt requested), (4) on the next business day if
transmitted by national overnight courier, or (5) on the date delivered if sent
by e-mail (provided confirmation of e-mail receipt is obtained), in each case to
the address shown below the party’s signature or to any other address as the
party may designate in the foregoing manner to the other party.
 
(f)           Amendment and Termination.  This Agreement may be amended or
terminated only by a writing executed by both Pyramid Oil and the Option Holder.
 
(g)           Counterparts.  This Agreement may be executed by facsimile or by
e-mail transmission in PDF format and in two counterparts, each of which shall
be deemed an original, but both of which shall constitute one and the same
instrument.
 
(h)           Governing Law; Enforcement of this Agreement.  This Agreement
shall be governed by, and construed and enforced in accordance with, the
internal laws of the State of California without giving effect to California’s
conflict-of-law principles.  Each party to this Agreement is entitled to bring
an action for temporary or preliminary injunctive relief at any time in any
court of competent jurisdiction in order to prevent immeasurable and irreparable
injury that might result from a breach of this Agreement.  To the fullest extent
permitted by applicable law, the unsuccessful party to any court action
regarding this Agreement shall pay to the prevailing party all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred in
the court action by the successful party, all of which shall be included in and
as a part of the award rendered in the action.  For purposes of this paragraph,
attorneys’ fees shall include, without limitation, fees incurred in connection
with post-judgment and post-award actions.
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Pyramid Oil and the Option Holder have executed and
delivered this Agreement as of the day and year first written above.
 

 
PYRAMID OIL COMPANY
 
  By: 
JOHN H. ALEXANDER
   

--------------------------------------------------------------------------------

John H. Alexander
Chief Executive Officer
 
 
Address:
 
2008 21st Street
P.O. Box 832
Bakersfield, California 93302
Attention:  Chief Executive Officer
Fax:  (661) 325-0100
E-Mail: john@pyramidoil.com
 
  JOHN E. TURCO  

--------------------------------------------------------------------------------

JOHN E. TURCO
 
 
Address:
 
P.O. Box 2437
San Jose, California 95109
 
Fax: ________________________________
 
E-Mail:  _____________________________

 
 
5

--------------------------------------------------------------------------------

 
 
OPTION EXERCISE NOTICE
 
Pyramid Oil Company
2008 21st Street
P.O. Box 832
Bakersfield, California 93302
Attention:  Chief Executive Officer
 
I hereby notify Pyramid Oil Company (“Pyramid Oil”) of my election to purchase
[_____] shares of Pyramid Oil’s common stock at a purchase price of $5.40 per
share pursuant to an option that was granted under the Stock Option Agreement
dated as of June 2, 2011 (the “Agreement”).
 
I will deliver to Pyramid Oil the purchase price of the shares in the manner
provided in the Agreement.
 
I agree to execute whatever additional documents are requested by Pyramid Oil in
order to complete the exercise of my option.  All of the representations and
warranties that I made in Section 9 of the Agreement remain accurate as of the
date of this notice.
 
 
Dated:  _________________

--------------------------------------------------------------------------------

John E. Turco
 



 
 

--------------------------------------------------------------------------------

 